Citation Nr: 0608651	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-00 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for headaches from March 14, 
1996?

2.  Entitlement to an effective date earlier than March 14, 
1997, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 

3.  Entitlement to an increased disability rating for 
hysterical neurosis with depression, currently evaluated as 
50 percent disabling.

4.  Entitlement to an effective date earlier than March 14, 
1997, for the grant of a 50 percent evaluation for hysterical 
neurosis with depression. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Board remanded this case in November 
2003 for further development. 

The issue concerning the proper initial evaluation assignable 
for headaches is addressed in the decision below.  The 
remaining issues are addressed in the REMAND portion of the 
decision and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period from March 14, 1996, the veteran's headache 
disorder is productive of daily non-migrainous headaches, as 
well as of migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSION OF LAW

For the period from March 14, 1996, the criteria for a 50 
percent rating for headaches have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.124a, Diagnostic Code 8100 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the veteran that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in April 2004, 
amongst other documents, fulfills the requirements set forth 
under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in his possession.

The Board also finds that VA has secured all available 
pertinent evidence for which the veteran authorized VA to 
obtain, and conducted all appropriate development, including 
VA examination of the appellant.  The Board accordingly finds 
that VA's duty to assist the veteran in obtaining evidence in 
connection with his claim has been fulfilled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the July 2001 rating decision from which the current 
appeal originates.  He was, however, collectively advised in 
the July 2001 rating action, the January 2002 statement of 
the case, and in supplemental statements of the case of the 
information and evidence necessary to substantiate his claim, 
namely the criteria for establishing a higher evaluation for 
his headache disorder.  The above documents explained why he 
did not meet the criteria for a higher evaluation.  The 
statement of the case provided him with the pertinent 
statutory provisions of the VCAA, as well as the implementing 
regulations.  As noted previously, he was provided with full 
VCAA notice in April 2004.  His claim was readjudicated in a 
September 2005 supplemental statement of the case.
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the July 2001 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notice.  
Given the specificity of the VCAA notice, as well as the time 
afforded the appellant following the notice to respond, the 
Board finds that any error in the timing of the notice is 
harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected headache disorder, and the Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Rather, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

As noted in the Introduction, the veteran's period of service 
ended in April 1967.  In August 1967, VA granted service 
connection for a spinal cord concussion; in an October 1967 
rating action, VA recharacterized the disorder as residuals 
of a spinal cord concussion with a depressive reaction.  
Subsequent rating decisions for a time further 
recharacterized the disorder as a hysterical neurosis.  

In an April 1986 rating decision, service connection for 
headaches was formally granted, but was included in the 
rating for hysterical neurosis.  In October 1987, the Board 
determined that the veteran was not entitled to a separate 
rating for a headache disorder.  

In an April 1999 rating decision, the RO allowed separate 
ratings for the hysterical neurosis, and for the residuals of 
a spinal cord injury; the headaches were included in the 
rating for the spinal cord injury residuals.  

In a July 2001 rating decision, the RO granted the veteran a 
separate rating for his headache disorder, assigning a 10 
percent evaluation therefor, effective March 14, 1996.  The 
10 percent evaluation has remained in effect since.

Service medical records show that the veteran sustained a 
spinal cord concussion, following which he developed sporadic 
tension headaches.

VA medical records for 1967 to April 2001 document complaints 
of headaches since at least 1970, as well as numerous 
physical disorders.  In January 1983, he described his 
headaches as migrainous in nature, and reported last working 
in 1976.  He indicated that he stopped working on account of 
fatigue and pain.  In September 1991, he reported 
experiencing headaches up to four times each month, with each 
lasting up to four hours and relieved by prescription pain 
relievers.  The medical records show that he was thereafter 
considered to have migraine headaches in addition to tension-
type headaches; the latter headaches predominated, and the 
migraines were intermittent.  In 1992, he reported that his 
migraines occurred every two weeks.

On file are the reports of VA examinations conducted between 
September 1967 and November 1988.  Summarized, the reports 
prior to 1976 describe his headaches as pressure like or 
involving a pounding sensation, and note that any employment 
problems were secondary to other disorders.  The reports for 
the period from 1976 note that the veteran experienced 
headaches when lifting objects, and that he experienced 
headaches about twice each week without any associated 
vomiting or visual disturbances.  The examination reports 
note a diagnosis of hysterical neurosis.

Private medical records on file for the period from 1972 to 
March 1999 show that in May 1981 he reported experiencing 
intermittent headaches varying in severity; his clinicians 
described the headaches as post-traumatic in nature.  In a 
December 1985 affidavit, Dr. V. D'Ambrosio noted that since 
service the veteran had experienced headaches of varying 
nature.  In December 1997, the veteran reported experiencing 
constant headaches.  In a May 1999 statement, Dr. M. Friedman 
indicated that the veteran had, inter alia, occipital 
cephalgia and chronic headaches, and that he was totally 
disabled and unable to work.

At September 1985 and April 1987 Board hearings, the veteran 
testified as to experiencing constant headaches and indicated 
that he quit his last job in 1976 in part on account of his 
headache disorder.  At a September 1988 VA rating board 
hearing, the veteran testified that he experienced several 
types of headaches, with most constant but mild in nature, 
and others occurring 2 to 3 times in a month requiring 
confinement to bed; he indicated that he had not worked since 
1976 because of his headaches and back disorders.

On file are records from the Social Security Administration 
(SSA) who found that the veteran was disabled between at 
least 1975 and November 1997, in part due to chronic migraine 
headaches.  A July 1987 SSA examination noted that the post-
traumatic headaches were moderately severe in nature.  In 
November 1996, the veteran reported that his migraines 
occurred two to three times each month, and could last up to 
three days; he reported relief with medications.  At April 
1997 and December 1997 SSA examinations, he reported 
experiencing headaches of all types ranging from two to four 
times each week, but indicated that he was able to perform 
most of his activities of daily living, although during 
certain types of headaches his activity was restricted. 

At a July 1998 VA orthopedic examination, the veteran 
complained of headaches and reported that he was unable to 
maintain employment because of chronic pain.  The examiner 
diagnosed simple benign headaches.  The examiner did not 
review the claims file or address the frequency of any 
reported headaches.

At a May 2001 VA examination, the veteran reporting 
experiencing up to seven headaches each month, but indicated 
that he experienced several types of headaches lasting from 
several hours to two days.  He indicated that he was 
independent in his activities of daily living, but that he 
tended to cease activity when the more severe headaches 
occur.  The examiner concluded that the veteran had 
migrainous headaches which were treated fairly effectively 
with medication.  In a June 2001 addendum, the examiner 
indicated that the veteran's headaches were post-traumatic in 
nature, and were likely a combination of tension and migraine 
headaches; he concluded that the veteran was not totally 
disabled on account of the headaches.

Analysis

The RO has rated the veteran's headaches under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under that code, a 50 
percent evaluation is warranted for migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation is appropriate for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  Migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over last several months warrant a 10 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The evidence of record shows that the veteran's headache 
disorder is manifested by migrainous headaches occurring from 
two to three times per month, and daily headaches of a less 
severe nature.  The Board notes that the May 2001 examiner, 
as well as other clinicians, essentially indicated that the 
types of headaches experienced by the veteran, including the 
migraines, are associated with the injury he received in 
service.  The Board finds the veteran's account of the 
frequency, severity, and duration of his headaches (namely, 
that even with medication he experiences at least two 
migraines each month, and daily headaches of milder severity, 
lasting anywhere from hours to days) to be credible and 
supported by VA, SSA, and private treatment records 
documenting headache complaints of varying severity since 
service.  The Board also finds the veteran's description of 
requiring bed rest during his more severe headaches to be 
indicative of the prostrating nature of the migraine 
headaches.

The Board also finds that the headache disorder is 
demonstrably productive of severe economic inadaptability, 
given that the veteran reportedly stopped working around 1976 
in part due to headaches, and in light of the frequency of 
the headaches.  The Board notes in this regard that while the 
July 1998 examiner described the veteran's headaches as 
simple and benign, the examiner did not have access to the 
claims files, or even document the veteran's report of the 
frequency or severity of the headaches.  The Board 
accordingly concludes that a 50 percent evaluation is 
warranted for the veteran's headaches.

Inasmuch as the veteran is shown to have migraine headaches, 
the provisions of 38 U.S.C.A. § 4.124a, Diagnostic Code 8045 
(2005) (which in pertinent part limits subjective complaints 
such as headaches resulting from brain trauma to a 10 percent 
rating, in the absence of multi-infarct dementia) are not for 
application.  

Accordingly, a 50 percent evaluation is warranted for the 
veteran's headaches.  38 U.S.C.A. § 5107.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record shows that the veteran has not 
worked since around 1976, but the Board notes that his 
difficulty in obtaining or maintaining employment is also 
affected by several other disabilities which have formed the 
basis for his receipt of a TDIU.  The veteran has 
consistently reported that he remains capable of performing 
his activities of daily living, and the May 2001 examiner 
specifically concluded that the veteran was not totally 
disabled on account of the headaches.  In any event, the 
Board points out that a 50 percent rating for headaches 
specifically contemplates the presence of severe economic 
inadaptability.

The Board also notes that there is no evidence that the 
veteran's headaches have necessitated frequent periods of 
hospitalization or that the manifestations of the headaches 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

Lastly, in granting a separate rating for headaches the RO 
assigned the veteran an effective date of March 14, 1996.  
The Board has reviewed the evidence of record, and finds that 
the veteran's headaches have met the criteria for a 50 
percent evaluation for the entire period from March 14, 1996.  
Fenderson.  


ORDER

Subject to the provisions governing the payment of monetary 
benefits, entitlement to a 50 percent rating for headaches is 
granted for the period from March 14, 1996.


REMAND

In July 2001, the RO increased the evaluation assigned the 
veteran's hysterical neurosis with depression from 10 to 30 
percent disabling, effective March 14, 1997.  In a November 
2001 statement, the veteran, through his representative, 
disagreed with both the evaluation and the effective date 
assigned the psychiatric disorder.  A statement of the case 
(SOC) has yet to be issued.  

In January 2002, the RO increased the evaluation assigned the 
hysterical neurosis with depression to 50 percent, effective 
March 14, 1997.  In March 2002, the RO issued the veteran a 
"supplemental statement of the case" (SSOC) addressing the 
rating assigned the hysterical neurosis; the SSOC advised him 
that if the document contained an issue which was not 
included in his substantive appeal, he must respond within 60 
days to perfect his appeal as to the new issue.

Effective January 2002, VA regulations prohibit using a SSOC 
to respond to a notice of disagreement on newly appealed 
issues that were not addressed in the statement of the case.  
38 C.F.R. § 19.31 (2005).  Consequently, the March 2002 SSOC 
is not responsive to the November 2001 notice of 
disagreement.  This is particularly important here, as the 
March 2002 SSOC erroneously informed the veteran that he had 
only 60 days in which to file his substantive appeal (he in 
fact had at least the remainder of the one year period 
following the date of notification of the July 2001 rating 
decision in which to perfect the appeal).

The November 2003 remand pointed out that the veteran had not 
been issued an SOC as to either the evaluation assigned the 
psychiatric disorder, or the effective date assigned the 
increased rating.  The Board remanded those two issues to the 
RO for the issuance of a responsive SOC.  The record shows 
that the RO did not thereafter issue an SOC to the veteran as 
to either issue.  The Board therefore must again remand the 
issues of entitlement to an increased disability rating for 
hysterical neurosis with depression, and entitlement to an 
effective date earlier than March 14, 1997, for the grant of 
a 50 percent evaluation for hysterical neurosis with 
depression to the RO for further procedural action.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the issue of entitlement to an effective date 
earlier than March 14, 1997, for the grant of a TDIU has been 
developed for appellate review, this issue is inextricably 
intertwined with that of entitlement to an effective date 
earlier than March 14, 1997, for the grant of a 50 percent 
evaluation for hysterical neurosis with depression.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, in 
light of the Board's disposition of the headache claim, the 
TDIU claim will require readjudication.  The Board 
consequently will remand the issue as to the proper effective 
date assignable for the grant of a TDIU.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must issue a statement of 
the case to the veteran and his 
representative addressing the issues 
of entitlement to an increased 
disability rating for hysterical 
neurosis with depression, and 
entitlement to an effective date 
earlier than March 14, 1997, for the 
grant of a 50 percent evaluation for 
hysterical neurosis with depression.  
The veteran should be clearly 
advised of the need to file a timely 
substantive appeal with respect to 
the July 2001 rating decision.  If 
the veteran thereafter submits a 
timely substantive appeal the RO 
should undertake any other indicated 
development.  If, and only if, a 
timely appeal is submitted, the 
issue(s) should be certified on 
appeal to the Board.

2.  The RO should then readjudicate 
the issue of entitlement to an 
effective date earlier than March 
14, 1997, for the grant of a total 
disability rating based on 
individual unemployability due to 
service-connected disabilities.  If 
the benefit sought on appeal is not 
granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative with an opportunity 
to respond.   The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


